Title: From George Washington to Alexander Hamilton, 13 July 1795
From: Washington, George
To: Hamilton, Alexander


          
            (Private)
            My dear Sir,
            Philadelphia 13th July 1795
          
          I have, in the regular course of the Posts, been duly favored with your letters of the 9th, accompanying your observations on the several articles of the treaty with Great Britain, and of the 10th supplimentary thereto.
          For both, I offer you my sincere thanks, as they have afforded me great satisfaction. Altho’ it was my wish that your observations on each article should be diffusive, yet I am really ashamed when I behold the trouble it has given you, to explore, and to explain so fully as you have done, the whole of them.
          The most obnoxious article (the 12th) being suspended by the Senate, there is no occasion to express any sentiment thereon. I wish, however, it had appeared in a different form. And altho’ it is but fair to presume that, no further advantage could have been obtained in the 3d article, yet the exclusion of the vessels belonging to the United States from all the “Sea ports, Harbours, Bays or Creeks of his Majesty” when theirs are admitted into all ours, to the highest Ports of entry, is not marked with reciprocity. It may be urged, & truly, that under the existing regulations of the B. government, we are not, at this time, allowed those priviledges; except when they are made to subserve their own purposes: whilst from Quebec (but how we are to get there I know not) and upwards; the lakes, and the waters on their side of the line, are open to our commerce, and that we have equal advantages in the Indian trade on both sides; except within the limits of the Hudson’s bay company.
          All this looks very well on paper; but I much question whether in its operation it will not be found to work very much against us—1st What are the limits of that company? are they so defined, & so clearly understood, as that our traders when they are in the

Wilderness can with precision say, thus far I may of right go, without let or hindrance? 2d admitting the fact, will they not, having possession of the trade, and the Indians being in their interest, by every artifice of their traders, prevent ours from extending themselves into the country—sharing in the profit and thereby bringing on disputes which may terminate seriously—3d Does not the hitherto (I might add present) improper interference of the British, within our territory, and the sollicitude that that government has manifested upon all occasions to get a footing on the Mississipi; and on the waters & carrying places leading thereto, evince, in a most unequivocal manner, that disputes may be expected to arise within our territory as well as their own, from the attempts of their Traders to monopolize the trade; and from the overbearing support, or underhand countenance, they will give, not only in what is right, but in what is convenient, to its views also.
          My opinion of this article therefore is, that it would have been more for our peace, if not for our interest, to have restrained the traders of both nations to their own side of the line, leaving the Indians on each, to go to whichsoever their interest, convenience or inclination, might prompt them. This wd have thwarted the views of the British on the Mississipi, whilst all the doors into upper Canada, & the Western Country would have been as wide open then, as they are now made by the Treaty; and no difficulty, I am persuaded, would have been found by our people, of introducing Goods across the line, after they had got them to it, and the Posts possessed by us—if this avenue should be found the most convenient & cheapest.
          I wish too the 2d Article had been more definite with respect to the terms “Precincts or Jurisdiction.” Except that the shortness of its duration for operation may afford a remedy, I should expect many disputes wd arise therefrom.
          I asked, or intended to ask in my letter of the 3d whether you conceived (admitting the suspension of the 12th Article should be agreed to by the B. Government) there would be a necessity for the treaty going before the Senate again for their advice & consent? This question takes its birth from a declaration of the minority of that body, to that effect. With much truth & sincerity I am always Your Affectionate
          
            Go: Washington
          
          
          
            P.S. I was almost in the act of sending the enclosed letter to the Post Office when your favor of the 11th was put into my hands.
            Query—Whether the passage, which you have quoted from the 15th article in your letter of the above date does not mean that no prohibition shall be imposed on the exportation or importation of any articles to or from the U.S. which shall not be also imposed on the like exportation or importation to or from other foreign Nations? That is—that the U.S. shall be under no other disability, than any other foreign nations. If so, there would seem to be no priviledge granted; but only an engagement, that other nations shall not be rivals to the U.S. by being freed from the prohibition. For example—Your idea is, that whatever of its own produce Spain may carry from their territory; that is, they may reexport to England Spanish produce. I wish this could be made clear; for I readily see the advantage of it in one sense; tho’ I am not sure that we can bring any country, except the East Indies, into our own, the produce of it, & reexport it to England so as to make a profit from this circuitous voyage.
            
              G.W.
            
          
        